Citation Nr: 1550449	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied entitlement to service connection for hearing loss and tinnitus, and for psychosis for the purpose of establishing eligibility to treatment.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in September 2015.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

An appeal was also perfected on the issue of service connection for an acquired psychiatric disorder, claimed as PTSD and major depressive disorder.  In an April 2014 rating decision, the RO granted service connection for PTSD, with a rating of 50 percent, effective February 3, 2014.  In September 2015, the Veteran submitted a notice of disagreement with regard to the effective date assigned for the grant of service connection for PTSD.  This notice of disagreement was filed more than one year after the April 2014 rating decision.  Therefore, the appeal was not perfected, and the April 2014 rating decision became final.  38 C.F.R. § 20.302.  As such, the grant of service connection for PTSD is considered to be a full grant of the benefit sought, and the downstream issues of the disability rating or effective date are not on appeal.

In the aforementioned September 2015 notice of disagreement, the Veteran asserted that the April 2014 rating decision (granting service connection for PTSD) contained a clear and unmistakable error (CUE) with regard to the effective date.  As such, the issue of a CUE in the assignment of an effective date for the grant of service connection for PTSD has been raised by the record.  As it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this issue. Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's current tinnitus began in and has continued since service.

2.  In September 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran and his authorized representative requesting a withdrawal of the issue on appeal of entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to service connection for psychosis for the purpose of establishing eligibility to treatment.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Tinnitus is considered an organic disease of the nervous system, and as such is an enumerated chronic disease.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

An April 2010 VA examination shows a report of recurrent tinnitus.  The Veteran stated that he has experienced tinnitus since 2004 while in service.  In the September 2015 Board hearing, he again reported tinnitus symptoms since service.  He indicated that his tinnitus limited his capacity to understand what people said, particularly his wife and his boss, and to speak on the phone.  

The Veteran is competent to identify tinnitus, as this condition is observable by his own senses, and to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Veteran was afforded a VA audiological examination in April 2010.  The VA examiner noted the Veteran's report of monthly tinnitus episodes and opined that such episodes were normal.  The examiner, however, did not state the duration of the episodes.  In the September 2015 Board hearing, the Veteran indicated that these monthly episodes could last for up to two weeks.  There is no indication that the VA examiner considered the duration of the Veteran's tinnitus episodes in reaching her diagnosis.  As such, the April 2010 VA examination lacks probative value.  Overall, then, there is equipoise as to current disability.

The Veteran contends that his tinnitus is due to hazardous noise exposure in service, to include noise from power generator and artillery fire.  His military occupational specialty was power generator equipment repairman.  See DD Form 214.  As such, the Board concedes the allegation of hazardous noise exposure during service.

The Veteran has stated that his tinnitus began in 2004 during service.  He also stated that his symptoms have been constant.  See April 2010 VA examination; September 2015 Board hearing transcript.  As already stated, he is competent to identify tinnitus, as this condition is observable by his own senses, and to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Board finds no basis to discredit his testimony and notes that in-service acoustic trauma would have been likely, given the Veteran's duties as a power generator equipment operator.  Resolving doubt in the Veteran's favor, the Board finds that there has been continuity of symptomatology since service.

Additionally, the Board notes that the April 2010 VA examiner opined that the Veteran's tinnitus is less likely than not related to military service.  This opinion was based on a finding that the Veteran's tinnitus symptoms were normal.  As stated above, this finding is inadequate because the examiner does not appear to have enquired about and considered the duration of the Veteran's tinnitus episodes.  Therefore, the opinion of the VA examiner lacks probative value.  In any event, service connection may be granted for chronic diseases, including organic disease of the nervous system, based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). VA views tinnitus as an organic disease of the central nervous system. See VA Under Secretary for Health Memorandum (October 1995).

For the above reasons, and affording the benefit of the doubt to the Veteran, the elements of service connection for tinnitus are established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Psychosis for the Purpose of Establishing Eligibility to Treatment

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his authorized representative requested to withdraw the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment, during the September 2015 Board hearing, after the case was certified to the Board for appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed


ORDER

Service connection for tinnitus is granted.

The appeal is dismissed with regard to service connection for psychosis for the purpose of establishing eligibility to treatment.



REMAND

The Veteran was afforded a VA audiological examination in April 2010.  In her report, the examiner alluded to a VA treatment record showing a full audiological examination in November 5, 2009.  After careful review of the claims file, the Board has not found any record of the November 2009 audiological examination.  As such, it appears that such record has not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

Obtain any outstanding VA treatment records, to include any record of the November 2009 audiological examination cited by the April 2010 VA examiner in her report.  All requests and responses for the records must be documented in the claims file.  If any identified records cannot be obtained, notify the appellant of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


